UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52692 SAGA ENERGY, INC. (Exact name of registrant as specified in its chapter) Florida 65-0921319 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 1509 East Chapman Ave, Orange, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (714) 532-1500 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, no par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.o Yes þ No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.o Yes þ No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter periods that the registrant was required to submit and post such files).þ Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained herein, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company.o Yes þ No The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter was $1,600,500 (based on 16,005,000 shares at $0.10 per share). The registrant had 49,100,000 shares of common stock outstanding as of March 30, 2012. RDGPreambleEnd TABLE OF CONTENTS Page PART I ITEM 1. BUSINESS 1 ITEM 1A. RISK FACTORS 3 ITEM 1B. UNRESOLVED STAFF COMMENTS 3 ITEM 2. PROPERTIES 3 ITEM 3. LEGAL PROCEEDINGS 3 ITEM 4. MINE SAFETY DISCLOSURES 3 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 3 ITEM 6. SELECTED FINANCIAL DATA 4 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 5 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 8 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 8 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 21 ITEM 9A. CONTROLS AND PROCEDURES 21 ITEM 9B. OTHER INFORMATION 22 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 22 ITEM 11. EXECUTIVE COMPENSATION 24 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 26 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 26 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 28 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 28 SIGNATURES 30 PART I ITEM 1. BUSINESS. Business Development We were incorporated as Don Marcos Trading Co. on May 11, 1999 in the state of Florida to be the sole importer and distributor of Don Marcos® coffee. As of August 15, 2011, however, we experienced a change in control in which Earl T. Shannon, Steven W. Hudson, Scott W. Bodenweber, Peter Wright, and Mark E. Tupper, our former management and directors, collective owners of an aggregate of 32,100,000 shares of our common stock, sold in a private transaction 32,075,000 of the shares held by them to a group of six purchasers for a total sales price of $286,000.In connection with this sale, the former management and directors agreed to have their 5,000,000 options issued on February 1, 2007, constituting all outstanding options to purchase our shares, cancelled.Also in connection with this sale, we transferred intellectual property and other assets relating to our old business and ceased operations as an importer and distributor of Don Marcos® coffee. As agreed between the stockholder groups, Ilyas Chaudhary, George Djuhari, and Boedi Tjahjono replaced the former directors on our Board of Directors.Earl T. Shannon resigned as President, and Ilyas Chaudhary was appointed as President and CEO.Steven W. Hudson resigned as Executive Vice President.Scott W. Bodenweber resigned as our Chief Financial Officer and Dading Soetarso was appointed as our Chief Financial Officer.Peter Wright resigned as our Secretary and Aamna Virk was appointed as our Secretary.As reported on our Current Report on Form 8-K filed with the Securities and Exchange Commission, Aamna Virk resigned as our Secretary and Carla Petty was appointed as our Secretary as of February 10, 2012. On August 15, 2011, and effective February 20, 2012, the consent of a majority of the voting shares authorized an amendment to our Articles of Incorporation to effect a name change from Don Marcos Trading Company to Saga Energy, Inc. to more accurately reflect our business after the change in control transaction.The consent of a majority of the voting shares was also given to change our trading symbol on the Over-the-Counter Quotation Bureau (OTC QB) from DNMO to SAGA to accurately reflect our name. Business of Registrant Under our new management and Board of Directors, we now focus our activities on conducting activities in the energy industry, including refurbishing and leasing the Workover Rig (as defined below) and expanding into the upstream sector of the oil industry in the United States. Service Rig Leasing On December 22, 2011, we formed a wholly-owned subsidiary, Saga Services & Equipment, Inc., a Texas corporation (“SSEI”), to own the Workover Rig and conduct allof our service rig leasing operations. On November 9, 2011, we acquired a Cardwell A150 Pulling Unit (Year: 1985, Model: DC9364B) (the “Workover Rig”), and completed refurbishing the Workover Rig on March 19, 2012. As of December 31, 2011, we generated $9,000 in revenue by leasing the Workover Rig to Jovian Petroleum Corporation (“JPC”), a Delaware corporation that offers turn-key operational services for oil and gas properties such as royalty calculations, oil tax, field operations, marketing, remediation work, compliance, well workovers and secondary/enhanced recovery methods.(See “Management and Compensation—Certain Relationships and Related Transactions.”) As previously disclosed, we retained JPC to refurbish the Workover Rig, and JPC’s use of the Workover Rig occurred prior to the complete refurbishment of the Workover Rig. As JPC’s management and directors have experience operating oil and gas properties in California, Oklahoma and Texas, and as JPC provides a wide array of operational consulting services to oil companies, directly and through third party specialists, on December 1, 2011, we also retained JPC to provide accounting, corporate and operational support for SSEI as set forth in more detail under Item 9B below.We intend to lease the Workover Rig to the highest bidder for daily rental, which we have determined to currently be $1,800 per day without a crew, and $2,400 per day if we also provide a crew to operate the rig. 1 Our oral agreement with JPC contemplates JPC providing one foreman for operating the Workover Rig.Otherwise, we currently have no crew to operate the Workover Rig.We anticipate that leasing of the Workover Rig will be concentrated in the Creek County, Oklahoma region.JPC has provided SSEI with a list of local vendors and operators which SSEI will utilize to market the Workover Rig.We also intend to market the Workover Rig in the Panhandle area of Oklahoma and in the Eagle Ford area of Texas. On December 23, 2011, we orally agreed with JPC for JPC to use the Workover Rig for seven days once the Workover Rig is completely refurbished at a rate of $1,800 per day, not counting the five days as of December 31, 2011 thatJPC used the Workover Rig prior to complete refurbishment.JPC’s right to use the Workover Rig is contingent upon us not receiving a higher bid from a third party for the use of the Workover Rig during the time period in which JPC intends to use the Workover Rig.JPC is also expected to bid to lease the Workover Rig for approximately $1,800 per day without a crew, for a minimum 30 calendar day rental. Expansion into Upstream Activities We do not currently own any upstream (e.g., oil and gas property acquisition, exploration and production) businesses.Our proposed acquisition of an 80% undivided interest in petroleum resources in Indonesia under an Asset Purchase Agreement with Blue Sky Langsa (as defined below), dated as of September 21, 2011, was terminated.We are currently exploring other options toward expanding our business upstream as (i) the operator of oil and gas producing properties we acquire; and (ii)a participant in exploration wells operated by other companies.All of our upstream activities are currently planned to be based in the United States.As of the date of this Annual Report on Form 10-K, we have not specifically identified any properties for acquisition or any exploration wells in which to participate.We intend for any expansion into any upstream activity to be contingent upon (i) our management finding suitable opportunities; and (ii) being able to finance any potential opportunities. Property Development and Production Assuming we are able to obtain sufficient funds, we may acquire properties where there are existing quantities of oil and gas, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible - from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations - prior to the time at which contracts providing the right to operate expire, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation (“Proved Reserves”).We intend to be the operator for any such properties acquired. Participation in Exploration Wells Assuming we are able to obtain sufficient funds, we plan to purchase participating interests in exploration wells, also known as “wildcat wells.”We do not intend to be the operator for any exploration wells, but will invest only in exploration wells operated by a known and credible operator as determined in our sole discretion. Competition We expect to face significant competition from other companies leasing rigs and, should we expand our business upstream, from other companies engaging in upstream activities, including major integrated oil and gas companies and numerous independent oil and gas companies, individuals and drilling and income programs.Many of our competitors have been in these businesses longer than we have and may have a more established market presence with substantially greater financial, marketing, personnel and other resources than we have, allowing them to more easily adapt to changes in federal, state and local laws and regulations, pay more for oil and gas property acquisitions and exploratory participations, and implement new technologies.Our success is dependent on our management’s ability to lease the Workover Rig and to evaluate and select suitable acquisition and participation targets and to consummate such transactions in this highly competitive environment. 2 Employees We currently have no employees. We reimburse a related party for accounting services provided for us by an employee of such related party. ITEM 1A. RISK FACTORS We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 1B. UNRESOLVED STAFF COMMENTS We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. ITEM 2. PROPERTIES Our office encompasses 800 square feet located in Orange, California in a building owned by Ilyas Chaudhary, our President and CEO.Our management believes these premises are in good condition.Mr. Chaudhary allows us to use this space free of charge on a month to month basis and has informed us that he intends to allow us to continue using the space free of charge until June 30, 2012.At that time, or any time prior should we be evicted from the space, we would need to relocate to new facilities and may lack the funds to do so. As part of our oral agreement with JPC, the Workover Rig is stored on JPC properties in Slick, Oklahoma.If we terminate our oral agreement with JPC, we would need to obtain new facilities to store the Workover Rig. ITEM 3. LEGAL PROCEEDINGS To the best knowledge of management, there are no litigation matters pending or threatened against us. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES Market for Common Equity Our common stock is currently quoted on the OTCQB under the symbol “SAGA.”However, there is no active trading in our stock.Our common stock was first eligible for quotation on the Over-the-Counter Bulletin Board on March 5, 2008 under the symbol “DNMO.”We changed our symbol from DNMO to SAGA on September 22, 2011.The last sale price of our common stock was $0.10 per share on March 28, 2008, without retail mark-up, mark-down or commissions.The above quotations are inter-dealer quotations from market makers of our common stock.At certain times the actual closing or opening quotations may not represent actual trades that took place. Holders As of March 30, 2012, there were approximately 19 shareholders holding certificated securities.We have engagedVstock Transfer,LLCas our stock transfer agent, which islocated at 77 Spruce Street, Suite 20, Cedarhurst, NY 11598.Their telephone number is (212) 828-8436 and their fax number is (646) 536-3179. The transfer agent is responsible for all record-keeping and administrative functions in connection with our issued and outstanding common stock. 3 Dividends We have paid no dividends on our common stock since inception and do not anticipate or contemplate paying cash dividends in the foreseeable future. Recent Sales of Unregistered Securities On October 10, 2011, we entered into a Non-Exclusive Financial Advisory and Investment Banking Services Agreement (the “FA Agreement”) with Mundial Financial Group, LLC, a California limited liability company (“Mundial”), under which we issued 25,000shares of stock to Mundialand agreed to pay Mundial commissions on total equity gross amounts funded to us.This agreement was cancelled by mutual agreement of us and Mundial as of February 13, 2012, and the shares issued thereunder were cancelled. On November 8, 2011, we entered into a Stock Purchase Agreement with our major stockholder, Blue Sky Energy & Power, Inc., a Delaware corporation (“Blue Sky Energy”), pursuant to which we sold 600,000 shares of our common stock to Blue Sky Energy for a purchase price of $300,000 ($0.50/share).The purchase price was paid by the conversion of promissory notes owed by us to Blue Sky Energy. On December 20, 2011, we issued 50,000 shares of common stock to each of our directors, and 50,000 shares of common stock to an employee of one of our affiliates who provided accounting services to us, each for services provided.Each grant of 50,000 shares was valued at $379.50 under Accounting Standards Codification (“ASC”) 718. Each of the above issuances was made pursuant to an exemption from registration in reliance upon Section 4(2) of the Securities Act. Securities Authorized for Issuance under Equity Compensation Plans The following table sets forth certain information with respect to our equity compensation plans as of December31, 2011. Number of securities remaining available Number of for future issuance Securities to be under equity issued upon Weighted-average compensation plans exercise of exercise price of (excluding outstanding outstanding securities options, warrants options, warrants reflected in column and rights and rights (a)) Plan Category (a) (b) (c) Equity compensation plans approved by security holders -0- $ -0- Equity compensation plans not approved by security holders -0- -0- -0- -0- $ -0- ITEM 6. SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. 4 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion and analysis should be read in conjunction with our financial statements, including the notes thereto, appearing elsewhere in this Report. Principles of Consolidation For the year ended December 31, 2011, we were consolidated with our wholly-owned subsidiary, SSEI.All inter-company accounts and transactions have been eliminated. Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. In consultation with our Board of Directors, we have identified several accounting principles that we believe are key to the understanding of our financial statements. These important accounting policies require management’s most difficult, subjective judgments. Revenue Recognition Our only revenue from continuing operations for the years ended December 31, 2011 and 2010 came from SSEI’s leasing of the Workover Rig. Change From Development Stage Enterprise On December 26, 2011, we began operations, through SSEI by leasing our oil field service rig, which changed our status from being a development stage enterprise to an operating company.For the year ended December 31, 2011, we had $9,000 in revenues from these operations. Common Stock On November 8, 2011, we converted $300,000 of notes payable to a related entity to 600,000 shares of our common stock. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Net Loss Per Share We adopted ASC 260, “Earnings Per Share” that requires the reporting of both basic and diluted earnings (loss) per share. Basic earnings (loss) per share is computed by dividing net income (loss) available to common stockholders by the weighted average number of common shares outstanding for the period. Diluted earnings (loss) per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock. In accordance with ASC 260, any anti-dilutive effects on net income (loss) per share are excluded. Stock Issued for Non-Cash Transactions It is our policy to value stock issued for non-cash transactions, such as services, at the fair market value of the goods or services received or the consideration granted, whichever is more readily determinable, at the date the transaction is negotiated. Oil Field Service Equipment Oil field service equipment is stated at cost.Major renewals and improvements are charged to the asset accounts while replacements, maintenance and repairs, which do not improve or extend the lives of respective assets, are expensed.At the time the equipment is retired or otherwise disposed of, the assets and related depreciation accounts are relieved of the applicable amounts.Gains or losses from retirements or sales are credited or charged to income. We depreciate our oil field service equipment for financial reporting purposes using the straight-line method over a seven year period. Reclassifications Certain 2010 amounts have been reclassified to conform to 2011 presentations. 5 There were 225,000 shares of common stock, with an aggregate value of $1,741, issued for consulting services during the year ended December 31, 2011. Going Concern Our financial statements are prepared using generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. Our ability to continue as a going concern is dependent upon our ability to locate sources of capital, and attain future profitable operations. Our management is currently initiating their business plan. The accompanying financial statements do not include any adjustments that might be necessary should we be unable to continue as a going concern. Results of Operations You should read the selected financial data set forth below along with our discussion and our financial statements and the related notes. We have derived the financial data from our financial statements. We believe the financial data shown in the table below include all adjustments consisting only of normal recurring adjustments, that we consider necessary for a fair presentation of such information. Operating results for the period are not necessarily indicative of the results that may be expected in the future. Results for the Year Ended December 31, 2011 Compared to the Year Ended December 31, 2010 (unaudited) Year Ended December 31, 2011 Year Ended December 31, 2010 Increase/ (Decrease) Revenue $ $ - $ Operating expenses - Net (loss) from continuing operations ) - Net (loss) from discontinued operations ) ) Net (loss) $ ) $ ) $ Net (loss) per share $ ) $ ) $ ) Revenues Saga Energy, Inc. did not have any revenue for the year ended December 31, 2011.Saga Services & Equipment, Inc. had $9,000 of revenue from operations for the year ended December 31, 2011.We began to lease our oil field service equipment on December 26, 2011.We had no revenue from operations for the year ended December 31, 2010. Operating Expenses We had operating expenses of $118,217 for the year ended December 31, 2011 mainly due to professional fees, consulting fees, and salaries.We did not have any operating expenses for the year ended December 30, 2010 since all activities have been reclassified as discontinued operations for that period. Net Loss from Continuing Operations Primarily as a result of our operating expenses, we had a net loss from continuing operations of $109,217 for the year ended December 31, 2011.All activities for the year ended December 31, 2010 have been reclassified as discontinued operations. Net Loss from Discontinued Operations We had net losses from discontinued operations of $74,819 and $34,640 for the years ended December 31, 2011 and 2010, respectively.This is due to our change in operations from distributing coffee to seeking opportunities in the energy industry. 6 Liquidity and Capital Resources We currently have no material commitments for capital expenditures and have no fixed expenses. Working capital is summarized and compared as follows: December 31, December 31, Current assets $ $ Current liabilities Deficit $ ) $ ) The changes in our working capital are primarily due to the purchase of our common stock and our change in operations for the year ended December 31, 2011. Changes in cash flows are summarized as follows: Our net cash used by operations was $132,651 for the year ended December 31, 2011. During the year ended December 31, 2011, we experienced a net loss from continuing operations of $109,217, and a net loss from discontinued operations of $74,819.These included noncash activities such as depreciation in the amount of $995, common stock issued for services in the amount of $1,741, and an abandonment of inventory of $8,820.We had cash provided by an increase in accounts payable of $39,426 and an increase in accrued expenses of $12,353.These were offset by an increase in accounts receivable of $7,200, an advance to a related entity of $4,000, and an increase in other receivable of $750. Our net cash used by operations for the year ended December 31, 2010 was $48,784.During the year ended December 31, 2010, we experienced a net loss from discontinued operations of $34,640.We had cash provided by a decrease in accounts receivable of $96 and a decrease in inventory of $18.These were offset by a decrease in accounts payable of $10,999 and a decrease in accrued expenses of $3,259. There was cash used by investing activities of $73,039 for the year ended December 31, 2011 due to the purchase of oil field service equipment. There was no net cash used or provided from investing activities for the year ended December 31, 2010. Cash provided by financing activities for the years ended December 31, 2011 and 2010 was $250,000 and $50,000, respectively.We had proceeds from notes payable to a stockholder of $300,000, which was offset by a repayment of notes payable to a stockholder for $50,000 for the year ended December 31, 2011.We had proceeds from notes payable of $50,000 for the year ended December 31, 2010. ITEM 7A QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. 7 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Index to Consolidated Financial Statements Page Report of Independent Registered Public Accounting Firm 9 Consolidated Balance Sheets 10 Consolidated Statements of Operations 11 Consolidated Statements of Stockholders’ Equity 12 Consolidated Statements of Cash Flows 13 Notes to the Consolidated Financial Statements 15 All financial statement schedules have been omitted, since the required information is not applicable or is not present in amounts sufficient to require submission of the schedule, or because the information required is included in the consolidated financial statements and notes thereto. 8 To the Board of Directors Saga Energy, Inc. and Subsidiary Orange, California REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the accompanying consolidated balance sheets of Saga Energy, Inc. and Subsidiary as of December 31, 2011 and 2010, and the related consolidated statements of operations, stockholders’ equity, and cash flows for the years then ended.Saga Energy Inc.’s management is responsible for these financial statements.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.Our audits of the financial statements include examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Saga Energy, Inc. and Subsidiary as of December 31, 2011 and 2010, and the results of its consolidated operations, stockholders’ equity, and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has suffered recurring losses and had negative cash flows from operations that raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Weaver Martin & Samyn, LLC Weaver Martin & Samyn, LLC Kansas City, Missouri March 30, 2012 9 RDGXBRLParseBegin SAGA ENERGY, INC. AND SUBSIDIARY FORMERLY KNOWN AS DON MARCOS TRADING CO. BALANCE SHEETS DECEMBER 31, 2 ASSETS CURRENT ASSETS Cash $ $ Accounts receivable - Advance to related entity - Other receivable - Inventory - TOTAL CURRENT ASSETS OIL FIELD SERVICE EQUIPMENT, NET OF ACCUMULATED DEPRECIATION OF $995 AND $0 - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable Related $ $
